DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 7/13/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 7/13/2020.  These drawings are acceptable.

Election/Restrictions
5.	Applicant's election with traverse of Group I (Claims 1-16) in the reply filed on 10/19/2022 is acknowledged.  The traversal is on the ground(s) that the restriction has not been properly established under MPEP §§ 803/806.05(f). The instant independent claims of a plate like fluid container for heat exchanger is generic and well known in the art as taught in US 20190366877 A1, US 4688631 A. 
The inventions require a different field of search (e.g., searching different classes or electronic resources, or employing different search strategies or search queries). The requirement is still deemed proper Therefore, claims 1-16 are examined on the merits.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 1-3 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blersch et al (US 20190366877 A1).
Regarding claim 1, Blersch discloses a plate-like fluid container (1a) for conducting a fluid usable for regulating the temperature of an electrochemical system (38). The fluid container (1a) comprises a metallic baseplate (2b); and a metallic channel plate (2a) adjacent to the baseplate (2b). The channel plate (2a) includes plurality of channels and the baseplate (2b) has plurality of indentation directed in the direction of the channel plate (2a). The baseplate (2b) lies on the channel plate (2a) and is welded to the channel plate forming weld seam (11) running in the base of the indentation and protrudes above regions of the baseplate. Blersch teaches that the indentation has a depth such that the baseplate outside the indentation protrudes above the weld seam running in the indentation [Fig. 1-2; paragraph 0062-0071]. Although, the claim language is different, Blersch teaches all the elements of the claim. 
Regarding claim 2, Blersch teaches that the regions of the baseplate in which no indentations are present is/are arranged spaced apart, perpendicularly to the layer plane of the baseplate from the channel-like depressions of the channel plate and adjacent to each other [Fig. 2].
Regarding claim 3, Blersch teaches that the baseplate has in circumambient manner along its outer edge, an outer indentation with a weld seam (7) running in this outer indentation in circumambient manner around the outer edge [Fig. 2, 5].
Regarding claim 10, Blersch teaches that the baseplate consists of a metal sheet with a thickness 0.2 mm to 1.5 mm [paragraph 0112].
Regarding claim 11, Blersch teaches that the channel plate consists of a metal sheet with a thickness 0.2 mm to 1.5 mm [paragraph 0112].
Regarding claims 12-13, Blersch teaches that the fluid container have an inlet socket for supplying fluid to the channels and an outlet socket for removing fluid from the channels, the inlet socket and the outlet socket being arranged on the baseplate and are welded to the baseplate by way of a weld seam [Fig. 6, 7C; paragraph 0094,  0096-0097].
Regarding claims 14-16, Blersch teaches that the weld seams can have a length of 10 mm to 80 mm and can be in a closed loop [Fig. 3; paragraph 0032, 0065, 0072, 0075-0079, 0082, 0114].

Allowable Subject Matter
10.	Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-9: the prior art of record does not anticipate or suggest or render obvious the fluid container with the combination of structural element as claimed, including the depth of indentation of the baseplate, the depth of the channel-like depressions, the width of the weld seam, the width of the base of the indentation of the base plate and the width of the portion between the channel-like depression of the channel plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723